Case: 2:17-cv-00601-EAS-CMV Doc #: 97 Filed: 03/10/21 Page: 1 of 1 PAGEID #: 1088




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ELLEN ABDUR-RAHIM, et al.,
                                                         Case No. 2:17-cv-601
                     Plaintiffs,                         Judge Edmund A. Sargus, Jr.
v.

CITY OF COLUMBUS, et al.,

                     Defendants.

                                   TELEPHONE NOTICE


        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

Place: United States District Court
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                       March 25, 2021 at 11:00 a.m.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: Telephone Status Conference

       TAKE NOTICE that a Telephone Status Conference will be held before the Honorable

Edmund A. Sargus, Jr. on March 25, 2021 11:00 a.m. The parties are directed to call 888-684-

8852 and enter the access code 9586353# and the conference security code 0601.




                                           EDMUND A. SARGUS, JR.
                                           UNITED STATES DISTRICT JUDGE
DATE: March 10, 2021

                                              /s / Christin M. Werner
                                           (By) Christin M. Werner, Deputy Clerk
